UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6852



CARNELL HUNNICUTT,

                                               Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; R. A.
YOUNG;   S. K. YOUNG; A. P. HARVEY; R. B.
PHILLIPS; CHAPLAIN MITCHELL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-254-7)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carnell Hunnicutt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carnell Hunnicutt appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for failure

to comply with the conditional filing order.   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. Hunnicutt v. Virginia Dep’t of Corrections, No. CA-01-254-7

(W.D. Va. Apr. 30, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2